 SALEM COLLEGESalem College and Teamsters Local Union No. 789a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Case 6-CA-13694March 23, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn November 23, 1981, Administrative LawJudge Thomas R. Wilks issued the attached Deci-sion in this proceeding. Thereafter, the Union filedexceptions and a brief in support of its exceptions;Respondent filed a brief in support of the Decisionof the Administrative Law Judge; and the GeneralCounsel submitted the brief it had filed with theAdministrative Law Judge. Respondent filed an an-swering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order dis-missing the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint in this proceedingbe, and it hereby is, dismissed in its entirety.'Under the Board's Rules and Regulations, a party filing exceptions tothe rulings, findings, and conclusions of an administrative law judge"shall designate by precise citation of page the portions of the recordrelied on," Sec. 102.46(b), and any brief filed in support of exceptions"shall contain ... specific page reference to the transcript and the legalor other material relied on," Sec. 102.46(c). Respondent, in its answeringbrief, argues that the Board should consider the Union to have waivedany exceptions to the Administrative Law Judge's Decision because ofthe Union's failure to comply with the above-stated rules. Inasmuch aswe find no merit to the Union's exceptions, we do not reach the issue ofits failure to file exceptions in the manner prescribed by the Rules andRegulations.' The Union has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.261 NLRB No. 56DECISIONSTATEMENT OF THE CASETHOMAS R. WILKS, Administrative Law Judge: Pursu-ant to an unfair labor practice charge filed on August 1,1980, by Teamsters Local Union No. 789 a/w Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, herein called the Union,against Salem College, herein called Respondent, and acomplaint issued by the Regional Director in October1980, and an answer filed by Respondent, a hearing washeld before me in Clarksburg, West Virginia, on April 20and 21, 1981. The complaint alleges that Respondent vio-lated Section 8(a)(5) and (1) of the National Labor Rela-tions Act, as amended, herein called the Act on July 7,1980, by entering into an agreement with ColumbusServices, Inc., to subcontract maintenance and custodialwork previously performed by its employees "withouthaving afforded the Union an adequate opportunity tonegotiate and bargain as the exclusive bargaining repre-sentative of Respondent's employees with respect to suchacts and conduct." The complaint also alleges that on orabout July 3, 1980, the Union had requested Respondentto furnish it with a copy of "all correspondence betweenRespondent and Columbus Services, Inc., concerning thesubcontracting ...and by written request dated July 7,1980, requested Respondent to furnish the Union with allrelevant documents concerning the subcontracting [re-ferred to above]," which it is alleged is relevant to "theUnion's performance of its function as the exclusive col-lective bargaining representative" of the bargaining unitemployees, and that Respondent has thereafter refused torespond to such request in violation of Section 8(a)(5)and (1) of the Act.'Respondent's answer admits the alleged agreement tosubcontract unit work on July 7, 1980, but denies thatthe Union was not afforded an adequate opportunity tonegotiate the decision to subcontract. Respondent'sanswer also admits the alleged requests for informationbut denies the balance of the allegation.At the hearing the General Counsel was permitted toadduce evidence in support of its theory that the failureto provide adequate opportunity as alleged in the com-plaint encompassed a fixed intent by Respondent not toreach agreement on the issue of subcontracting. Thatissue was therefore fully litigated. In its post-trial brief,the General Counsel moved to amend the complaint toallege that Respondent met with the Union "without in-tending to reach agreement." Inasmuch as the issue wasadequately litigated, I grant that motion.On the entire record in this case, including my obser-vation of the witnesses and their demeanor and in con-sideration of post-trial briefs, I make the following:' There is no allegation that Respondent failed to bargain, or to pro-vide the Union with an adequate opportunity to bargain about the effectsand impact of subcontracting upon the unit employees.327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a West Virginia corporation with itsoffice in Salem, West Virginia, is and has been at all ma-terial times engaged in the operation of a private 4-yearliberal arts college. During the 12-month period endingSeptember 30, 1980, Respondent in the course and con-duct of its operations derived gross revenues in excess of$1 million which amount excludes contributions which,because of limitation by the grantor, are not available foroperating expenses, and received goods and materialsvalued in excess of $50,000 directly from points locatedoutside the State of West Virginia.It is admitted, and I find, that Respondent is, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.1. THE LABOR ORGANIZATIONIt is admitted, and I find, that the Union is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.A. BackgroundPursuant to a Board-conducted election, the Unionwas certified as the exclusive bargaining agent for Re-spondent's maintenance employees on July 31, 1979.There were about 26 persons in the unit. On October 9,1979, a series of 12 or 13 bargaining meetings ensued. Noagreement was reached. An economic strike commencedon April 11, 1980, which was supported by the vast pre-ponderance of unit employees. One of the issues separat-ing the parties was that of wages. The Union had pro-posed a 15-percent increase, whereas Respondent had of-fered a 7-percent increase. The Union's last wage propos-al was made in mid-May 1980 and remained at 15 per-cent.Columbus Services, Inc., of New Castle, Pennsylvania(herein called Columbus), is engaged in the business ofproviding maintenance and custodial services either ex-clusively or in large part to educational institutions. Inearly 1979, Columbus decided to seek entry into theWest Virginia market. In January 1979, Columbus' agent,Razzano, contacted Respondent's fiscal vice president,Capacola, and attempted to solicit Respondent's interestin its services. He was told to call again in the spring.Razzano made contact next in May 1979, but was againdeferred because Respondent was in the process of in-ducting a new physical plant director. The Union filedits representation petition on June 1, 1979.Respondent's vice president of administrative affairs,Michael Greer, testified that Razzano placed a telephonecall to Greer's office on February 28, 1980, but Razzanowas told to call back in late March upon Greer's expect-ed return from an absence from the campus.On April 17, 1980 (all dates hereinafter are 1980),Greer was called by Razzano and in that telephone con-versation Razzano described Columbus' services anddesire to expand to West Virginia. Greer indicated thatRespondent might be interested in receiving a proposalfrom Columbus, and Razzano was invited to visit thecampus on May 14. On the agreed-upon date, Razzanoand two other Columbus representatives met with Greerin his campus office. Greer and Razzano engaged in aconversation for several hours while Razzano's associatestoured the campus with representatives of Respondentfor the purpose of formulating a proposal. The informa-tion conveyed to Greer on that date related to the typeof services Columbus offered. Greer supplied Razzanowith information as to the number of students andcampus facilities. The purpose, of course, was for Raz-zano to construct a proposal. No commitment was ten-dered by Greer who was only one of several vice presi-dents, and who was required to submit recommendationsto Respondent's president, James Stam, for decision.There is no evidence that Greer had formulated any rec-ommendation as of May 14.On May 28, Razzano returned and in a meeting withGreer, at the college, presented Greer with a "feasibilitystudy" and proposed a contract which was then dis-cussed and explained by Razzano. Greer made no tenta-tive commitments to Razzano. In answer to Razzano,Greer explained his limited authority and stated that Co-lumbus' "proposal and feasibility study" would have tobe circulated among other responsible persons "inhouse," and the matter discussed internally. Razzano wastold that thereafter Respondent would contact Colum-bus.The 107-page "feasibility study" and proposed con-tract was prefaced by a first page in letter form ad-dressed to Greer from Razzano which, inter alia, out-lined the contents which consisted of the following enti-tled sections:1. General Overview and Conclusions2. Why Contract Service?3. Exhibit "A"-Custodial Specifications andWork Program4. Exhibit "B"-General Maintenance Specifica-tions and Work Program5. Operations Plan and Organizational Chart6. References7. Budget and Cost Comparative Analysis8. General Maintenance Services Agreement andContract Price Schedule.Section 1 contained a nine-page critique of Respondent'smaintenance operations. Section 2 set forth nine pages ofadvantages to be derived from subcontracting. Section 3specified the frequency of service for all Respondent'sfacilities and equipment. Section 4 contained a descrip-tion of the scope of maintenance work, specifications formechanical operations, inspection and maintenance, anenergy conservation program and a cleaning and mainte-nance responsibilities chart. Sections 5 and 6 are self-de-scriptive. Section 7 sets forth Respondent's physical plantbudget for 1979-80, i.e., the wage rate and direct laborcosts of each maintenance employee, supervisors, clerk,etc., and the total direct labor cost in wages, salaries, andfringes, $274,543, and materials and supplies, $126,000,for a total budget of $400,453. Columbus estimated a 7-1-80 to 6-30-81 contact price of $443,400, and projected328 SALEM COLLEGEprices of $487,740; and $536,514 for the next 2 yearscompared to what it estimated Respondent would pay ifit retained its own operation, assuming increases of 20percent, 10 percent, and 10 percent for those periods fol-lowing negotiations with the Union, i.e., $480,544;$528,598; $581,458.The July 1 commencement date, according to Greer'suncontroverted testimony, was selected by Columbus onthe grounds that it coincided with Respondent's fiscalyear and without any discussion between Greer and Raz-zano regarding commencement dates. Greer testified thathe made clear to Razzano that Respondent was engagedin collective bargaining and that any subcontract wouldbe subject to negotiations with the Union. Subsequent toMay 28, the feasibility study and proposal was circulatedamong various Respondent administrators. Pursuant to atelephone call from Respondent, a meeting was arrangedand held at the college among president Stam, Greer,and several representatives of Columbus on June 17. Atthe meeting Stam and Greer requested explanations as toseveral areas of uncertainty regarding various areas ofColumbus' proposal and feasibility study. Greer testifiedthat, upon receiving these further explanations on June17, the Respondent first became "seriously interested" inpursuing a subcontract.Following the June 17 meeting, Respondent forwardedthe proposed Columbus contract to its attorney, RobertSteptoe, for review. On June 20, Steptoe telephonedGreer and sought answers to a series of questions. Afterconsulting Stam, Greer telephoned Columbus on June 20or 21 to obtain answers to Steptoe's question from Co-lumbus President Morgan. On June 24, Morgan tele-phoned Greer and informed him that Steptoe's querieshad "raised no problems," and advised Greer to haveSteptoe re-draft the proposal and to utilize language thathe felt would alleviate his concerns. Thereafter, Steptoeredrafted the Columbus proposal.B. Notification to the UnionThe president of the Union, John Van Horn, was "incharge" of the Union's contract negotiation efforts, withthe assistance of Richard Peluso, a representative of theEastern Conference of Teamsters. Respondent's negotia-tions team was headed by attorney Steptoe. Van Horntestified that, at some point during the third week ofJune (June 16-20), he engaged in a telephone conversa-tion with Steptoe wherein Steptoe advised him that ameeting should be arranged between the Union and Re-spondent in that Respondent was "thinking about sub-contracting" the entire unit work. A meeting date ofJune 30 was agreed upon. This was the first notificationof contemplated subcontracting that the Union received.Thereafter, two bargaining sessions were held betweenrepresentatives of the parties on June 30 and July 3. Atthe hearing of this matter the parties entered into a writ-ten stipulation of a "complete and accurate" account ofthose meetings except for one point which will be dis-cussed infra concerning an alleged last appeal for con-tract negotiations on July 3 by Peluso.On the morning of June 30, prior to the bargainingsession, Morgan and two other Columbus agents metwith Greer at the college. Greer delivered Steptoe's re-visions to them. Costs were further discussed, includingColumbus' projected costs for subsequent years. At thatpoint Columbus offered a firm price of $421,000, a re-duction from the original estimate of S443,000 for thefirst year of service. Furthermore, Columbus agreed tofixed prices for 2 years thereafter (i.e., a 9-percent in-crease of 1981-82, and an 8-percent increase for 1982-83). Greer testified that, on June 30, Respondent hadpressed Columbus to make a firm proposal on the priceso that Respondent would be able to present the Unionwith such firm proposal in order that the Union could"respond rationally and knowledgeably in order thatthey knew what they were talking about." No accept-ance of Columbus' offer was made prior to a meetingwith the Union.C. The June 30 Bargaining SessionThe bargaining session between Respondent's and theUnion's bargaining teams was held in the Salem Collegelibrary conference room between 2 p.m. and 5:10 p.m.Steptoe acted as chief spokesman for Respondent, and heopened the meeting by announcing that Respondent was"considering the possibility of subcontracting because itcan obtain this service at a lower price." He stated thatRespondent was in the process of negotiating with Co-lumbus but that the price and "some details" were not"settled." He further explicitly advised the Union thatColumbus had conducted "preliminary studies of thecampus." Steptoe denied accusations by Peluso of dis-criminatory motivations. In response to Peluso's query asto whether the subcontracting decision was irrevocabledespite negotiations with the Union, Steptoe stated that itwas not and that Respondent desired to discuss Respond-ent's reasons for subcontracting. Peluso then claimed thatthe Union had no obligation to set forth reasons againstsubcontracting. He asserted that he was present "to settlea strike, that's all." Peluso, when pressed by Steptoe asto whether the Union desired to bargain over the sub-contracting issue, declined to do so but rather threatenedto file an unfair labor practice charge. Steptoe againurged him to negotiate the subcontracting decision. Theunion representatives caucused for 1-1/2 hours, duringwhich time Peluso placed several telephone calls. (TheUnion had access to free use of a telephone in an adja-cent private room during the entire negotiations.)After the caucus, Peluso reiterated the Union's posi-tion that it did not wish "to discuss subcontracting," thatit desired to discuss only the collective-bargaining agree-ment and that it would file an unfair labor practicecharge and continue the strike with imported "profes-sional pickets" if subcontracting occurred. Peluso refusedto answer Steptoe's question as to whether the Union de-sired to negotiate concerning the effects of subcontract-ing upon the unit employees. Steptoe next inquired if theUnion desired to make any changes in its last bargainingposition as set forth at the last bargaining session of May15. Peluso indicated that although he had nothing specif-ic to offer, upon review there "might be room for move-ment." A short caucus ensued, after which Steptoe re-peated Respondent's position that it was "inclined to ex-plore the possibility of subcontracting with Columbus,"329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it was economically advantageous and that it wouldprovide Respondent with improved service, but that Re-spondent was still willing to negotiate the decision tosubcontract as well as its effects upon employees. He fur-ther expressed a willingness to review all "open areas inthe collective bargaining negotiations" and make anothereffort to reach an agreement on a contract "that is as ac-ceptable as the subcontracting deal." He stressed thatRespondent was entertaining a "strong inclination to sub-contract" and would proceed to resolve the remaining"details" of the subcontract with Columbus. However,he reminded the Union that they were still in negotia-tions with the Union and that a collective-bargainingagreement was still possible. Peluso responded that theUnion had contacted its attorney (presumably during thelast caucus), and that their attorney "has no problemwith the concept of negotiating [the] subcontractingissue," but that the Union desired to see a copy of theproposed Columbus contract.Steptoe urged the Union to meet again on July 3 andpromised to deliver the proposed contract before thatmeeting. He stated, "Right now, let's go over the itemsthat are still open on the labor contract. Let's move itbecause we have a campus to clean up." Thereupon, dis-cussion turned to the nonagreed-upon unit contract pro-posals. The meeting ended as Setptoe suggested a meet-ing for July 3, a Thursday, and stated that Respondentintended "to keep talking with Columbus." He stated,"We still think the subcontracting arrangement is best forthe college." Peluso then stated: "We also would likecopies of all correspondence." Steptoe answered: "Wewill try to get that too."Peluso made no request for copies of Columbus' pre-liminary studies, nor did he request any other specific in-formation.Subsequent to the meeting on June 30, Steptoe andGreer met and discussed just what documents would sat-isfy Peluso's request. It was decided that no correspond-ence existed, i.e., the hand-delivered "feasibility study"was considered by Respondent not to fall within thedefinition of "correspondence." All other communica-tions between Respondent and Columbus were verbal.The subcontracting proposal, as redrafted by Respond-ent's counsel and submitted to Columbus agents on themorning of June 30, was copied and supplied to theUnion on July 1. Included with that proposal were 23pages of attachments covering the subjects of vehicle as-signment; certain campus facilities; vandalism; renova-tion; major repairs; prices as modified on June 30; and a"custodial specifications and work program" which, interalia, set forth the beginning of service for all facilities;"Mechanical Specifications" and "Scope of MaintenanceWork"; "Energy Conservation Program;" "Cleaning &Maintenance Responsibilities"; and "Plant Operationsand Maintenance." Thus the Union was not providedwith the portions of the feasibility study concerning thecritique of Respondent's operations, the section entitled"Why Contract Service?" which had contained 17 rea-sons suggested by Columbus for subcontracting, the"General Operations Plan," and the section entitled"Physical Plant Budget and Operations Analysis."D. The July 3 MeetingOn July 3, the same bargaining teams resumed discus-sions at the same conference room at 9:30 a.m. Steptoeinitiated the discussion by asking whether the Union hadreceived the Columbus proposal. Peluso acknowledgedreceipt but Van Horn had not seen it. A 30-minute recesswas taken for Van Horn to review it. The Union did notrepeat its request for "correspondence" nor did it ask forany further information during the course of the meeting.After the recess Peluso commenced the discussion byannouncing that the Union desired to make some propos-als with respect to the collective-bargaining agreementwhich he stated "is what the people are interested in." Awritten union agency shop proviso was then tendered.Steptoe responded by asking whether there were anyother proposals. Peluso demanded a response to theagency shop proposal. Steptoe then stated that Respond-ent remained "strongly inclined to subcontract" the unitwork unless the Union could "convince [the Respondent]not to." He stated, however, that a collective-bargainingagreement was not precluded but that Respondent de-sired to see the Union's entire proposal. At that point theUnion submitted a written proposal concerning prohibi-tion of subcontracting, maintenance of standards, andwages for 1980, and they were discussed in that order.As to wages the Union stated that it withdrew its past15-percent across-the-board wage increase demand andnow offered a 7-percent raise plus an equalization of allwages of maintenance employees by raising the lowestwages to that of the highest wage level. Asked whetherthere were other proposals, Peluso stated that there wereother open issues but that they would "fall into line." Acaucus was then taken during which Respondent "costedout" the wage proposal. Prior to the caucus, Steptoe hadurged the Union to review the Columbus proposalduring the caucus. Peluso had stated that he had lookedat it and had concluded that it gave no cost advantage toRespondent, to which Steptoe countered that Respond-ent was prepared to demonstrate that the subcontract of-fered "financial advantages as well as service advan-tages."After the caucus held by the management bargainingteam, Steptoe explained to the union negotiators the re-sults of the "costing out" of their proposal. The netresult, the Union was informed, was a wage proposalthat was 24-percent higher in cost than the precedingunion wage offer. Steptoe recited to the Union Respond-ent's then present direct labor cost, Respondent's 7-per-cent wage proposal cost, the Union's prior 15-percentwage increase proposal cost, the Union's July 3 wage in-crease cost, the June 30 Columbus subcontract priceoffer, and the materials and general and administrativecosts. Steptoe then proceeded to demonstrate that theColumbus offer effectuated a total maintenance servicecost lower than either the Union's wage proposal or Re-spondent's wage proposal or even the present wagelevel. Steptoe explained that Respondent calculated intothe total maintenance costs a general and administrativecosts figure amounting to 93 percent of the direct laborcost, and a materials cost of $130,000. Peluso immediate-ly challenged the estimated general and administrative330 SALEM COLLEGEcost as "exaggerated." He asked the number of adminis-trators involved. Steptoe responded that it involvedthree persons and himself. He stated:The 93 percent of labor cost figure is what the gov-ernment allows and what is allocated for this pur-pose based upon the college's May 1980 negotia-tions with G.A.O. concerning the allowable G & Aoverhead rate, the college could charge the UnitedStates government for administration of governmentgrants.Peluso then obtained an admission that even if the workwere subcontracted the administrators would not be"completely free of these duties." Peluso then rejectedthe 93-percent figure as a "phantom figure" and pointedout that with the materials cost stated by Steptoe theUnion's proposal was about $8,000 less than the Colum-bus package. Steptoe then pointed out that the Columbusoffer would include use of Columbus' supervisors andwould allow Respondent to eliminate maintenance super-visors that cost Respondent $50,000 a year.2Further-more, he pointed out that there were other reasons forsubcontracting and enumerated the following:1. Better trained employees and skilled supervi-sors.2. The good reputation of Columbus.3. The opportunity to free Greer, an academicianwithout business and managerial background, fromoverseeing the custodial and maintenance employ-ees4. The opportunity to obtain better and morecomprehensive services, as specified in the Colum-bus proposal, of which he gave several examples in-cluding improvements in the condition of the dor-mitories of which students had complained.5. The opportunity to initiate a preventive main-tenance system.6. The ability of Columbus to undertake servicecontracts with other companies, of which he citedseveral examples including references to a servicecontract for heating and cooling, and for firealarms.7. The opportunity for Columbus to provide theservices of a professional electrician, water treat-ment for the boilers, specialists in fields relating tomaintenance and personal matters, fiscal responsibil-ities, payroll processing, energy auditors; and thatColumbus could assume all responsibility for order-ing, purchasing and inventory control of all sup-plies.To this exposition Peluso expressed doubt that Colum-bus could perform at the price it offered. Steptoe ex-plained why he thought Columbus could effectuate itspromised performance. Peluso persisted in expressingdoubts, and asked if the Union's proposal was rejected.Steptoe stated that it was and concluded:2 There were three supervisors, including a director and assistant direc-tor of maintenance, and a custodial supervisor. The feasibility study pre-pared by Columbus failed to consider the custodial supervisor, but it didconsider the cost of a clerk-typist employed by the maintenance director.The economics of the situation eclipse everythingthat is on the table because Columbus can offer us abetter cost than anything we have now.Peluso insisted that Columbus' promised performancewas "impossible."The union negotiators did not challenge any estimatesset forth by Steptoe other than the 93 administrativecosts estimate which Peluso had rejected out of hand asa "phantom figure." The union negotiators did not chal-lenge Respondent's assertion that better and more serv-ices could be obtained by subcontracting other than todenigrate in a conclusionary manner Columbus' ability toperform as promised. There was no challenge to the as-sertion that Respondent needed an improvement in serv-ices. There was no debate as to the validity of Steptoe'sproffered noneconomic reasons for subcontracting. Therewas no request for underlying data concerning actual ad-ministrative costs or costs of materials. Instead, a caucuswas taken.Upon return from the caucus Peluso stated:I guess we have the facts and figures but there is noway in God's world we can agree with them. Thestrike is going to continue.Steptoe responded, "We still want to subcontract withColumbus." Steptoe attempted to elicit the Union's inten-tion to bargain "over the subcontract." Peluso stated:No, I personally don't feel that there is any need tonegotiate it further. Maybe my attorneys will feeldifferently.Peluso, when asked by Steptoe, rejected the opportunityto discuss the effects of subcontracting by stating: "No,not at this time." Steptoe then stated that Respondentwould continue to communicate with Columbus and"eventually execute a contract," unless the Union could"talk" Respondent out of it. He asked if the parties metthe next day, or thereafter on Saturday, whether theunion negotiators would "be in a better position to dis-cuss the subcontracting issue." The following colloquyensued:Peluso: We're not here to discuss the subcon-tracting issue, we are here to negotiate a labor con-tract. I'm putting you on notice that if you subcon-tract, we will file charges at NLRB.Steptoe: In other words, Dick, you do not wantto discuss subcontracting at all, just a contract forthese employees.Peluso: Yes. We thought you came here to dis-cuss a labor contract. You costed it out and thenyou tell us you are still inclined to subcontract.Steptoe: We are here to discuss the subcontract,if you want to.Peluso: My assumption on Monday was we weregoing to discuss the contract and we brought pro-posals. You didn't reject them. You only said youwere inclined to subcontract.Steptoe: Do you see any need to meet again todiscuss subcontracting?331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeluso: I don't. John [Van Horn] or my attorneymight. Do you see any need to further discuss acontract?Steptoe: I don't see any need to discuss the con-tract further because the college feels the subcon-tracting is the best financial deal for it. John, doyou see any need to discuss subcontract further?Van Horn: We feel you are only doing it to beunfair to your people. The way I feel about the sub-contract, it's an unfair labor practice. I don't wantto discuss subcontracting any more. I want only todiscuss a contract for these employees.Steptoe: Do you want to make any more propos-als?Van Horn: Let's clear up the language of theproposals we made today. Maybe the wages willfall into place. [Respondent took a 5-minute caucus.]Steptoe: We reject the proposal you made todaywith regard to subcontracting in its entirety. We donot want to surrender the right to subcontract.Your language, in terms of economic reality, givesup our right to subcontract. With regard to yourlanguage on maintenance of standards, we reject it.It gives the Union the right to unilaterally write thecontract. We can't accept your wage proposal oftoday either, because it is excessive and in fact it isan increase from your last demand. We also rejectyour agency shop proposal of today because it stillrestricts employees' freedom of choice as to wheth-er or not to pay dues. Our position is still that wewant to subcontract and want to talk about it.Peluso: We think you are acting in bad faith andwe want to talk about a contract.Steptoe: Make another proposal on the contractthen.Peluso: How can we beat the subcontractingidea?Steptoe: Do you want to make another proposal?Peluso: [Asked for a caucus which lasted 10 min-utes.]Our final offer today is as follows:1. The agency shop proposal we presented earliertoday.2. The subcontracting language we presented ear-lier today.3. The maintenance of standards language wepresented earlier today, except that disputes as towhat is a past practice can be submitted to thegrievance and arbitration procedure.4. Plant-wide seniority to permit bumping bothways.5. During the first year of the contract, all custo-dians will make $3.50 per hour and all maintenanceemployees will make $4.30 per hour.Steptoe: We need a caucus to cost out your newwage proposal. [After this a short caucus tookplace. During the caucus, Greer and Steptoe calcu-lated the direct labor cost of the Union's new pro-posal to be $257,379, a 12.6% increase over the col-lege's current direct labor cost of $228,556. Thisproposal is also $5,000 less than the Union's 15%across-the-board wage demand but is $13,000 morethan Respondent's final offer as of April 10 of a 7%across-the-board increase ($224,554). At 3:10 p.m.the caucus ended.]Steptoe: [He explained their cost analysis as de-tailed above and told the Union that this mostrecent demand is higher than Respondent is givingits demand is higher than Respondent is giving itsadministrative and clerical employees.] Thereforewe can't accept your latest wage package.Peluso: [Peluso questioned their math, especiallythe statement that the Union's latest proposal is12.6% above present labor costs. Steptoe showedhim how they reached this figure.]Steptoe: The employer can't accept your finaloffer but we are still willing to talk about the deci-sion to subcontract and/or the effects. We still feelthe subcontract would be the best deal for us butwe are still willing to talk to you about it. We willwithhold making a decision on the subcontractinguntil Monday at 10 a.m. If we hear from you bythen, we are will to talk more. If we don't hearfrom you by then, we will assume you don't wantto discuss the decision or the effects and we willprobably sign a contract with Columbus. I proposethat if you want to meet on the subcontractingissue, we could meet at 1 p.m. on Monday.Steptoe: (Directed to Van Horn) Do you knowwhere to reach me over the weekend?Van Horn: Yes, I've got phone numbers.Peluso: I am on vacation Monday but I may sendsome of my Teamster buddies down to visit you.Gateman: It's nice down here.Peluso: It may not be nice when they get here.There is a discrepancy in the testimony between VanHorn and Greer and Steptoe as to when the July 3 meet-ing ended; and a dispute as to whether Peluso and Step-toe engaged in a further colloquy wherein Steptoe pur-portedly stated that Respondent did not desire to negoti-ate further with respect to a collective-bargaining agree-ment. In view of Van Horn's unconvincing demeanor,his uncertainty and obscurity in testifying as evidenced inpart by hesitancy in responding to questions, and hisresort to lengthy pauses when his memory appeared tofail him, I credit the testimony of Greer and Steptoe. Ifind that the meeting ended between 3:20 and 3:30 p.m.,and that no further colloquy took place between Pelusoand Steptoe.The union negotiators made no effort to communicatewith an attorney at the conclusion of the meeting despitethe availability in an adjacent office of a telephone towhich they had resorted during past negotiations. VanHorn testified that the attorney who represented theEastern Conference of Teamsters is located in Bethesda,Maryland, and normally is not in his office at 5 p.m., andthat Van Horn did not have his home telephone numberand the Eastern Conference headquarters was closed onJuly 4. Van Horn attended a 3-day horse show in an-other part of the State over the holiday weekend. Pelusotold him that he had plans to visit Maine commencingthat weekend. No attempt was made to contact attorneysin Fairmont or Charleston, West Virginia, who in the332 SALEM COLLEGEpast had rendered service to the Union. Van Horn con-ceded that he has in the past contacted Steptoe at hishouse. He conceded that he understood that Respondentwas awaiting notice from the Union whether the Uniondesired further negotiations concerning subcontracting,and that neither he nor Peluso objected to the deadlineset by Steptoe. No effort was made to advise Respondentthat the Union found the deadline inconvenient, or thateither Van Horn or Peluso would not be available overthe weekend. It is difficult to conclude therefore that theUnion had any intention of pursuing further negotiationsas to the subcontracting at the end of the July 3 meetingor throughout the deadline period.After the meeting on July 3, Greer reported the resultsof the meeting to President Stam and told him that theUnion had indicated no interest in discussing the subcon-tracting issue but that an offer to negotiate further washeld open until 10 a.m., Monday, July 7. Stam toldGreer that if the Union failed to request bargaining bythat deadline he should proceed and enter into an agree-ment with Columbus. At 10 a.m., July 7, Greer tele-phoned Steptoe and was advised that no communicationhad been received from the Union. Steptoe advisedGreer that it was permissible for him to proceed andenter into an agreement with Columbus. Greer then tele-phoned Morgan and informed him that Respondentagreed to enter into a subcontract with Columbus. It wasagreed that the subcontract would be effective on July 7and the document would be executed on July 9, which itthereafter was. Morgan indicated that he would proceedto send Columbus personnel to the campus that after-noon in order for them to commence recruitment of em-ployees on July 8. In fact, such recruitment took place aspromised.Van Horn testified that on Monday, July 7, at or about9 a.m., he placed a telephone call to the Eastern Confer-ence attorney's office but was told he was not presentbut would be expected later. A message was left. At 2p.m. the attorney telephoned Van Horn. It was not until3 p.m. that Van Horn telephoned Steptoe and informedSteptoe that the Union was "willing" to negotiate Re-spondent's decision to subcontract and the effects thereofupon employees. Steptoe reminded him of the deadlineand stated that he would communicate with Respondentto determine whether there had been any communicationbetween Respondent and Columbus. At 3:45 p.m. Step-toe communicated by telephone with Greer and inquiredwhether an oral agreement had been reached with Co-lumbus. He was told that an agreement was reachedupon the June 30 proposal. Steptoe inquired as to wheth-er that agreement was binding or whether there wereany "loose ends" left open. Greer responded that he feltthe agreement to constitute a binding and moral obliga-tion. Greer testified:[T]he way we try to do business at Salem is youknow, once we give our word, our word is ourown word and on July 7th, we committed ourselvesto a contract with Columbus Services. -After wehad made a good-faith commitment, [to rescind thatcommitment] was no longer a viable option becausewe had committed ourselves in a good faith way.Steptoe thereafter telephoned Van Horn about 4 p.m. onJuly 7 and informed him that Respondent had committeditself to a subcontract with Columbus. He told Van Hornthat Columbus would proceed to send job recruiters toSalem the next day and that the Union ought to send theunit employees to apply for jobs. Van Horn stated thatthe employees did not desire employment with Colum-bus. According to Steptoe's more coherent and certaintestimony which I credit, he asked Van Horn whetherthe Union desired to make arrangements for meetingsthat week for the purpose of negotiating the effects ofsubcontracting, but that Van Horn indicated that hecould not because commitments required his presenceelsewhere that week but that Steptoe should write himconcerning such dates. According to Van Horn, heasked Steptoe for any "relevant documents pertaining tothe subcontracting between Salem College and Colum-bus." Steptoe recalled the request as occurring duringthe first conversation with Van Horn on July 7. I credithis testimony as the more certain and reliable.Thereafter, Respondent refused to negotiate the basicdecision to subcontract unit work but offered to negoti-ate concerning the effects of subcontracting. Some of theformer employees applied for jobs with Columbus. Allwho applied were accepted by Columbus. Some formerunit employees who were offered employment by Co-lumbus rejected such offers.E. Subsequent EventsBy letter to Steptoe dated July 7, Van Horn again reit-erated the Union's desire to negotiate the decision andeffects of subcontracting unit work and concluded, "butbefore we do so, we would like to have a copy of allrelevant documents." By letter to Van Horn dated July8, but prior to receipt of the above letter, Steptoe, interalia, confirmed Respondent's refusal to further discussthe decision to subcontract but invited negotiations as tothe effects of the decision to subcontract. He closed byrequesting contact at the "earliest convenience." On July9, Steptoe received Van Horn's July 7 letter. Steptoe tes-tified that he did not know what Van Horn meant by thereference to "relevant documents," and that he intendedto obtain clarification at the next negotiation session. OnJuly 10, Steptoe wrote to Van Horn and suggested thatVan Horn contact him upon Van Horn's return from avacation in order to schedule a bargaining session. OnJuly 15, Steptoe wrote to Van Horn and suggested ameeting to discuss the effects of subcontracting onAugust 5 and requested confirmation of Van Horn'savailability. That letter was never received by Van Hornwho testified that although he received the July 10 letterhe had no recollection of responding to it. Steptoe, fear-ing that a protracted trial elsewhere might preclude hisavailability on August 5, attempted to communicate withVan Horn's office and ascertained that his letter of July15 was not received. On August 5, Steptoe telephonedVan Horn and asked whether they could negotiate onAugust 7, but Van Horn said he would not be available.Steptoe requested Van Horn to contact him as soon aspossible as to when Van Horn might be available. Inview of Van Horn's unreliability as a witness noted333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, I credit Steptoe's testimony that Van Horn madeno reference to requested documents. For the same rea-sons I credit Steptoe's testimony that Van Horn did nottelephone him and engage in a conversation on August15, or any other time in August. On September 18, con-versation on August 15, or any other time in August. OnSeptember 18, Van Horn telephoned Steptoe's office andin his absence left a message to return the call, but uponSteptoe's return to the office Van Horn was no longeravailable.On October 1, Steptoe and Van Horn engaged in atelephone conversation. It is not clear who initiated thecall. An agreement was reached to meet on October 14.A reference was made by Van Horn to "relevant docu-ments," and explained as "anything that pertains toSalem College, the subcontracting of Salem College andColumbus." Steptoe testified that he was not satisfiedwith that explanation but that he decided to defer a clari-fication request until the next meeting.The meeting set for October 14 was canceled by Step-toe on the morning of October 14. Steptoe testified thathe canceled the meeting because of a change in the posi-tion of the Regional Director regarding settlement of theunfair labor practice charge, i.e., a status quo anteremedy was now demanded as a condition of settlement.Stam and Greer were informed by Steptoe of the Re-gional Office's position on October 13 and requested thathe meet with them to discuss the Region's position. Ac-cordingly, Steptoe cancelled the October 14 meetingwith Van Horn in order to visit with Stam and Greerwith respect to the Regional Director's position regard-ing settlement. Steptoe and Van Horn tentatively agreedto meet on October 17 or October 24. Respondent's prin-cipal agents were unable to meet on October 17 or Octo-ber 24, and ultimately the parties met next on November21.At the meeting of November 21, Van Horn was pres-ent without Peluso and acted as spokesman. Van Hornmade several requests. Van Horn asked the duration ofthe subcontract. He also asked for a signed copy whichSteptoe agreed to provide and which was forwardedwithin 24 hours. Van Horn inquired as to the number ofemployees Columbus employed at Respondent's facilitiesand their hourly rate of pay. Steptoe deferred. Steptoetestified that he desired to first obtain approval from Co-lumbus before releasing the information. He subsequentlydid so during a caucus but Columbus requested that theinformation not be disclosed and Steptoe did not discloseit to the Union. Van Horn asked whether Respondent'slast collective-bargaining agreement was "still on thetable." Steptoe replied that it was not as it had been re-jected and the subcontracting decision was made thereaf-ter. Van Horn inquired as to what the "effect" would beif the "striking" unit employees offered to return towork, i.e., whether they would be employed by Re-spondent or Columbus. For reasons previously stated, Ifind Steptoe the more reliable witness. Accordingly, Icredit his testimony that Van Horn was asked whetherhe was making an offer on behalf of unit employees toreturn to work whereupon Van Horn said he was not.Steptoe then responded that the question was hypotheti-cal and could not be answered "off the top of my head."Steptoe asked Van Horn if he were ready to proceed tonegotiate with respect to the effects of the subcontract-ing and Van Horn replied that he was not, but preferredto wait until he received a copy of the executed subcon-tract. Steptoe asked Van Horn whether there was anyother "information or documentation" that he neededbefore the next meeting, but no specific request wasmade. Steptoe suggested that Van Horn discuss withPeluso a future date for bargaining and that Van Horncontact Steptoe later. Van Horn agreed.On November 25, Steptoe forwarded with a coveringletter to Van Horn the requested copy of the executedcontract.Prior to the November 21 meeting, Respondent hadbeen in receipt of a letter dated October 20 addressed toGreer from Columbus which set forth therein informa-tion, including the total number of employees employedby Columbus at Salem, the information that Columbusneeded no additional employees, an enumeration offormer unit employees who applied for jobs with Colum-bus, including six employees hired as strike replacements,information that indirect inquiries for employment weremade on behalf of former unit employees, the manner inwhich Columbus solicited job applicants, i.e., newsmedia advertisements, state employment agencies, a ter-mination letter from Respondent to employees showingthat Columbus was accepting employment applications,and the information that Columbus did not attempt tocontact any former unit employee. Steptoe testified thathe did not consider the October 20 letter to constitute a"relevant document." He testified:I really didn't understand precisely what the Unionwas looking for when it said "relevant." That's whyI wanted a meeting so I could sound them out onthe point and so they could tell me specificallywhat they were looking for.Van Horn in a letter dated December 2, addressed toSteptoe, stated:Please advise Mr. Mike Greer and Mr. Ted Gate-man that the Teamsters Local Union No. 789 ac-cepts the last final offer made by Salem College andwill sign a contract between Salem College andTeamsters Local Union No. 789.Also be advised that upon acceptance by SalemCollege, the employees on strike will return towork immediately.By letter dated December 9, Steptoe responded to VanHorn and summarized the discussion of the November 21meeting concerning the inquiry as to Respondent's lastcontract offer, and again stated that Respondent's lastcollective-bargaining agreement offer was "not on thetable." Steptoe concluded by stating that he was stillwaiting for Van Horn's suggested future meeting dateswith respect to negotiations as to the effects of subcon-tracting.In a letter dated March 16, addressed to Steptoe, VanHorn stated:334 SALEM COLLEGEPlease be advised that the employees on strike atSalem College are willing to return to work forSalem College at their prevailing wage rate.The Local Union would like to return to the bar-gaining table as soon as possible in hopes that wecan clear up this situation.If you have any questions, please contact thiswriter.Steptoe testified that he had "problems" with the phrasetherein, "prevailing wage rates," but intended to raise itat the next negotiation meeting. The March 16, 1981,letter led to a telephone conversation between Steptoeand Van Horn wherein they agreed to return to the bar-gaining table on April 16, 1981. On April 13, 1981, VanHorn telephoned Steptoe and canceled the meeting andmerely explained he had "problems." Steptoe stated thatRespondent was willing and available to meet with theUnion. However, Van Horn declined to meet further.Van Horn testified that the former unit employees re-mained on strike thereafter.F. Respondent's MotivationIt is conceded that Respondent was motivated by eco-nomic and business reasons with respect to its decision tosubcontract unit work. As to Respondent's reasons forthe timing of the decision to subcontract, the testimonyof Vice President Greer is uncontroverted and credible.Greer testified that, had the Union asked for an extensionof time within which to request bargaining over the deci-sion to subcontract, Respondent would have agreed to it.However, he explained that his "clear impression" basedon two bargaining sessions was that the Union had nodesire to bargain about the decision to subcontract andthat Respondent was subjected to pressures to get itscampus cleaned up and repaired by mid-August for thecoming semester. During the strike Respondent resortedto the use of volunteer students and five strike replace-ments (four of whom were custodians) to supplement thethree nonstriking unit employees in order to maintainminimal maintenance and custodial services. The studentbody remained on campus until the first week of May.There were 100 students on campus for the 2-weeksummer "inter term." On the weekend of May 30, 700accommodations were rented to high school bands for astate festival. Thereafter, 150 accommodations were pro-vided to church groups for a church camp from earlyJune to August 12. Additionally, Respondent's own bas-ketball and football youth camps utilized the facilities.The summer school session commenced June 15 as didRespondent's "high school upper bound" program whichinvolved use of the campus buildings. A state squaredance festival occurred on the campus during the firstweekend in August. There were 110 students who uti-lized the facilities for the varsity football program.Concurrently, Respondent was obliged to repair andpaint the residence facilities, which were occupied and incontinuous use up to the end of June. Accordingly,painting, plumbing, carpentry, and electrical repairs hadto be executed in a 6-week period from July 1 to August15. One hundred and fifty dorm rooms needed paintingplus the corridors, at a rate of four or five rooms a day.A 2-week startup period by Columbus was estimated.Time was running out and Greer was under pressure toget the campus in order at the time the Union was giventhe July 7 deadline. Greer admitted that the 10 a.m.deadline was arbitrary, but that it was set with theknowledge that the campus had to be in fit condition byAugust 15, and in the face of what he assumed was alack of union objection to such deadline. Greer testifiedthat the decision to adhere to the deadline and to makethe July 7 decision to subcontract irrevocable was basedupon Respondent's moral commitment to Columbus onJuly 7 within the context of the mounting pressures toclean up and repair the campus. He gave no considera-tion to the possibility of hiring Columbus on a temporarybasis and solicited no information from Columbus as totheir desire to perfrom services on a temporary basis, oras to the cost of such temporary services.AnalysisSection 8(a)(5) and (1) of the Act obliges an employerto notify and consult with the employees' exclusive bar-gaining agent concerning changes in wages, hours andconditions of employment. N.L.R.B. v. Benne Katz,Alfred Finkel, and Murray Katz, d/b/a Williamsburg SteelProducts Company, 369 U.S. 736 (1962). That obligationhas been extended to an employer's decision to replaceemployees by subcontracting bargaining unit work to an-other employer. Fibreboard Paper Products Corp. v.N.L.R.B., 379 U.S. 203 (1964).3 The bargaining concern-ing the decision to subcontract unit work, of course, pre-supposes good faith. The General Counsel argues thatRespondent herein did not engage in good-faith bargain-ing because it entered negotiations with a fixed intent tosubcontract unit work regardless of the Union's bargain-ing efforts to dissuade it from subcontracting, as is evi-denced by dishonest representations in negotiations, bythe imposition of unreasonable deadlines that it was un-willing to extend, by the negotiation of a final and com-plete subcontract before meeting with the Union, and bythe withholding of information which was necessary andrelevant to negotiations over subcontracting.The General Counsel contends that Respondent's rep-resentations with respect to its administrative costs, andsupplies costs were misleading, if not false. Respondentrepresented its estimate of administrative costs as 93 per-cent of the direct labor cost. It based this calculation, noton actual discernible administrative costs, but on the in-direct cost rate Respondent was allowed to charge theUnited States Department of Health, Education and Wel-fare (DHEW) to administer Government grants and pro-grams. Greer testified that the 93-percent rate chargedfor such programs involving teaching programs was ana-lagous to similar administrative overhead costs for themaintenance department. The General Counsel correctlyobserves that different factors are involved in teachingprograms than are involved in the maintenance of aphysical plant, i.e., maintenance costs are part of theS An obligation to bargain may not exist, however, where an employer,for economic reasons, decides to shut down a part of its business and thuschange the scope and direction of the enterprise. First National Mainte-nance Corp.v. NLR.B., 425 U.S. 66 (1981).335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoverhead of the education department but it is not appro-priate to include maintenance costs as overhead for main-tenance work. The General Counsel asks that, sinceGreer had admitted in his testimony that Respondent'sauditors had prepared summaries for DHEW of theactual costs of operating a physical plant department,why did not Respondent rely on that underlying data theJuly 3 negotiations. Accordingly, the General Counselargues that Respondent's position in bargaining with re-spect to administrative costs evidences bad faith.Clearly, there are administrative costs involved inmaintaining a maintenance department. That is not ques-tioned. Certainly, Respondent utilized an imperfect anal-ogy when it relied on a 93-percent administrative over-head factor. However, Respondent did not represent tothe Union that 93-percent factor was computed by anactual study of the maintenance department exclusively.It clearly identified the basis for the 93-percent factor.The Union speedily evaluated that factor as being exces-sive and called it a "phantom" figure. Respondent in re-sponse explained that, even if the total administrativecosts of the maintenance department were not consid-ered, the subcontract saved enough money in supervi-sors' salaries to make it more economical than would bethe retention of unit work at the labor costs entailed inthe collective-bargaining agreement. The Union did notchallenge that assertion. Respondent did not produce un-derlying cost data on administrative costs because theUnion did not request production of it and because theUnion offered no challenge to Respondent's assertion ofeconomic benefits notwithstanding the discounting of the93-percent asserted weekend factor. Furthermore, Re-spondent enumerated a wide range of noneconomic ad-vantages of subcontracting which the Union did notchallenge.With respect to the $130,000 cost of materials estimatecited by Respondent in negotiations, the General Coun-sel premises his argument of misrepresentation upon testi-mony of Greer elicited by Respondent for the purpose ofdemonstrating prospective costs that might be incurredin the event a status quo ante order would be renderedby the Board. Greer testified that incidental to a restora-tion of the unit work would be the costs of $20,000 forcleaning supplies, custodial waxes, cleaners, paper prod-ucts, lights, carpentry, plumbing, and electrical supplies;$7,500 for a floor buffer and six lawn mowers; and$40,000 for a bus. These costs are far below the $130,000figure stated in negotiations by Steptoe. However, it isnot clear from the record that these costs comprised thetotal cost of supplies for the first year of subcontracting,or that they were part of the total supply cost, or an ad-dition to the normal cost of supplies. The record indi-cates that extensive painting, plumbing, electrical, andcarpentry costs were necessary for the maintenance ofthe dormitories during the summer of 1980. These costsare not encompassed within the costs described by Greerin his testimony concerning the expenses that might becaused by a restoration of unit work. Thus, I cannot findthat Respondent's citation of a $130,000 costs of supplieswas false or misleading. The Union did not challenge orquestion that figure when it was presented with it onJuly 3. 4The General Counsel argues that Respondent misrep-resented to the Union the status of its negotiations withColumbus, particularly on June 30 by indicating that the"price" and "remaining details" were subjects to be dis-cussed further. However, a review of the entire discus-sion of June 30 and July 3 reveals that the Union wasapprised that Respondent viewed with some urgency theneed to clean up its facilities and that it was well downthe road with respect to obtaining a final offer by Co-lumbus. In the meeting of July 3, the Union was present-ed with citations of costs and comparative costs. Thus,Respondent did not mislead the Union by suggesting thatan agreement to subcontract was remote in time or prob-ability. Steptoe took pains to explain to the Union thatno irrevocable decision to subcontract had been madeand that Respondent was receptive to countervailing ar-guments. Thus he used such terminology as "the possibil-ity of subcontracting." However, I conclude that therewas no effort to mislead the Union as to Respondent'sstrong inclination to enter a subcontract and of its desireto make a decision to either subcontract or retain unitwork quickly.The General Counsel argues that the note of urgencyas expressed by Steptoe in negotiations, i.e., "let's moveit, we have a campus to clean up," evidences an overallattitude of bad faith. I do not agree. Respondent's desirefor expedition was understandable and justifiable. After alengthy period of negotiating with the Union duringwhich time there is no contention that it bargained inbad faith, no contractual agreement had been reached. Acrisis was imminent. The Union surely must have beenaware that the fall term was imminent. I cannot concludethat under these circumstances the request for expeditionin negotiations revealed bad faith.With respect to the contention that Respondent im-posed an unreasonable deadline upon the Union, I amunpersuaded by the General Counsel's argument. Therewas justification for expedition in negotiations. It is un-derstandable that Respondent desired to reach a resolu-tion quickly. The Union was notified that Respondentwas entertaining a decision to subcontract sometime be-tween June 16 and June 20. A meeting was called inconsequence of that notification. A union that has hadnotice of an employer's proposed change in a term orcondition of employment must timely request and dili-gently pursue bargaining if it wishes to preserve its rightto bargain on that subject. American Buslines, Inc., 164NLRB 1055 (1967); City Hospital of East Liverpool, Ohio,234 NLRB 58 (1977).From the first notification to the conclusion of theJuly 3 negotiation session, the Union revealed that it didnot desire to negotiate the matter of subcontracting butrather wished to pursue collective-bargaining negotia-tions divorced from the subcontracting issue. It soughtno opportunity to propose alternative solutions asidefrom a slight modification of its wage proposal whichI It is noted that Columbus' estimate of Respondent's costs for materi-als and supplies for the 1979-80 year were $126,000 which obviously isquite close to the $S130,000 estimate for 1980-81.336 SALEM COLLEGEhad little impact on the economic attractions to subcon-tracting and no impact on the noneconomic advantagesto be accrued from outside maintenance service. Thedeadline was not imposed as an ultimatum. It was,rather, an offer of one final opportunity to negotiatebefore the decision to subcontract became irrevocable.The union negotiators mutely acquiesced in that dead-line. Peluso's cryptic assertion that a union attorneymight disagree with his lack of desire to negotiate thesubcontracting of unit work falls far short of a demandfor further negotiations. Indeed, the final word on July 3from Van Horn indicated a strong aversion to such fur-ther bargaining. Thus there was no request to Respond-ent to hold open its decision beyond the proffered time.There was no acceptance of Steptoe's offer to negotiatethroughout the weekend. The meeting of July 3 itselfended on Peluso's announced intent to go on a vacationon Monday, July 7, and on his apparent jocular referenceto the unpleasant future visit by some of his "Teamsterbuddies" to the campus. It was only after Van Horn re-turned from a 3-day horse show that he apparently hadsome second thoughts and telephoned an attorney andthereafter informed Steptoe that the Union was "willing"to negotiate the decision to subcontract.Based on the facts of this case, I cannot conclude thatthe Union was provided with an inadequate opportunityto bargain by the imposition of an unreasonable deadline.Furthermore, I do not conclude that Respondent's refus-al to negotiate the subcontracting decision after 10 a.m.,July 7, breached its bargaining obligations. I concludethat the Union had been provided an adequate opportu-nity and had by its statements at the bargaining table re-jected that opportunity. I conclude that Respondent didnot act arbitrarily or in bad faith by adhering to a dead-line which was implicitly agreed to by the Union. I con-clude that Greer's explanation for adhering to an oralcommitment to Columbus within the context of a need toexpedite campus maintenance and an expressed disinter-est in bargaining by the Union does not manifest badfaith.I cannot substitute my business judgment for that ofRespondent's business judgment in order to concludethat Respondent should have or could have entered intoa temporary contract with Columbus, or that it shouldhave hired more strike replacements while continuingwith the contract negotiations. It is conceded that Re-spondent entered into a subcontract for economic rea-sons. I have no evidence before me on which to con-clude that a temporary contract would have been availa-ble at the same advantageous rates. Finally, I cannotview with the same skepticism, as expressed by the Gen-eral Counsel, Greer's testimony that Respondent con-ducts its business in a manner by which it abides by itsword. There is no evidence herein to the contrary, andsuch concepts of "moral" behavior are not inherently un-believable.The General Counsel argues that Respondent couldhave subcontracted for a temporary period of time, orcould have hired replacements, or could have slowlyphased out unit work. The General Counsel is correct.However, one of the things Respondent could and diddo was to subcontract its unit work for nondiscrimina-tory reasons after having given the Union an adequatenotice and opportunity to bargain over the decision tosubcontract.The General Counsel contends that Respondent's fixedintent to subcontract unit work regardless of the bargain-ing position of the Union is evidenced by the negotia-tions of a complete subcontracting agreement with Co-lumbus before it had met with the Union. The GeneralCounsel cites the Board's decision in ABC Trans-NationalTransport, Inc., 247 NLRB 240 (1980), wherein theBoard adopted Administrative Law Judge Julius Cohn'sDecision wherein Administrative Law Judge Cohn heldthat an employer who gave a union only a few days'notice of a decision to subcontract that had already beenmade had not afforded the union with "the opportunityto bargain during the critical time when such bargainingperhaps could have been productive, that is, the periodwhen the decision was being considered and about to bemade." (247 NLRB at 242) The General Counsel alsocites the language of Administrative Law Judge ThomasS. Wilson in Edward Axel Roffman Associates. Inc., 147NLRB 717, 723 (1964), who in analyzing Town & Coun-try Manufacturing Company, Inc., 136 NLRB 1022, deci-sion stated "if such bargaining is to be of any value, suchnegotiations should antedate any final determination byRespondent .. ." and "If then the notification and nego-tiation with the Union ...is to be more than a perfunc-tory gesture, it would seem necessary for Respondent tohave opened negotiations ...[at the time when it con-sidered the change to have become highly practicable] orat least before Respondent became irretrievably commit-ted to the move ...." The Board adopted the Adminis-trative Law Judge's ultimate decision but did not adopthis analysis of the Town & Country decision.More particularly, the General Counsel relies on therecent decision of the Board in Roman Catholic Dioceseof Brooklyn, Henry M. Hald Association, Bishop Ford Cen-tral Catholic High School, 236 NLRB 1, 23-24 (1978),which he argues parallels the facts of this case. Thatcase, however, dealt with the closing of a school. Thefactual situation therein is complex. However, in thatcase it was held that the respondent did not afford theunion with sufficient time to prepare an effective propos-al and to bargain in a meaningful manner. The uniontherein had demanded negotiations, had made numerousproposals, had requested specific information, and hadraised numerous questions concerning the respondent'sposition. The initial proposal for the takeover of a schoolby the Bishop Ford's parents group had been preparedby the active participation of the Diocese. Revisionswere subsequently made as a result of the efforts of theparents group and the Diocese. The union was givenfirst notification after the proposal had been made andafter the Diocese had contributed to its structure and re-visions had resulted. After bargaining with the unioncommenced, the union was only provided with portionsof the proposal. In that case it was held that the Diocesewas not justified in withholding the proposal from theunion because at the time that it did so it could have rea-sonably anticipated that the proposal would be found ac-ceptable. Additionally, in that case the respondent de-337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlayed submission to the union of specific financial infor-mation which it had requested, to the point in time whenthe union was faced with a fait accompli. The Dioceseimposed a deadline for bargaining to which the union fu-tilely sought to extend.The facts of the instant case are substantially distin-guishable. The Columbus proposal of May 28 was notthe product of joint efforts of Respondent and Colum-bus. Rather, Respondent was faced with a proposal en-compassed within a sales promotion effort by Columbus.Though Respondent after reviewing the proposal mayhave been strongly attracted to the subcontract, I cannotconclude that Respondent had reached a point prior tonotification to the Union, i.e., the week of June 16-20,where it had concluded that the Columbus proposal wassatisfactory and acceptable in all aspects, nor that itbecame irretrievably committed to subcontracting priorto bargaining. Columbus' final cost figure and commit-ment to fixed cost prices for a 3-year period was not ten-dered until June 30. Respondent was able to present tothe Union the exact options in terms of costs which werepresented to it. I cannot conclude that Respondentbecame irretrievably committed to the subcontract at thetime it presented the Union with an opportunity to nego-tiate. It did not withhold from the Union specific infor-mation which the Union had requested. It did not with-hold the complete subcontract proposal as the GeneralCounsel suggests. The Union's request for "correspond-ence" was vague, ambiguous, and not pursued. TheUnion was advised that Columbus had made preliminarystudies but it made no demand for these studies. TheUnion made no demand of Respondent to set forth rea-sons why Respondent considered improvement in servicenecessary or useful. It sought no further explication ordocumentation of Steptoe's oral exposition of nonecono-mic reasons for subcontracting. It requested no financialdata concerning supply and overhead costs. It asked forno extention of time to negotiate until after Respondentcommitted itself to an agreement with Columbus. Thatcame after the expiration of a deadline to which theUnion had acquiesced and the consequences of which itwas well aware. In fact, the Union did not express a seri-ous desire to challenge or even discuss the subcontract-ing decision. Under these circumstances, Respondent'sfailure to tender the entire Columbus feasibility study as"correspondence" cannot be found to constitute evidenceof an intention to hinder or impair the Union's ability tonegotiate, nor of an intention to refuse to enter into openand meaningful bargaining.In view of the foregoing analysis, I conclude that theGeneral Counsel's reliance on the Roman Catholic Dio-cease of Brooklyn case is misplaced. I conclude that de-spite the status of the Columbus offer, the evidence re-veals that Respondent had not effectuated afait accompliand had not irrevocably decided to subcontract unitwork during the time when it offered to negotiate withthe Union.5 Compare U. S. Contractors Inc., and the Doro Chemical Company.,US.A., Texas Division, 257 NLRB 1180 (1981).Delay and Refusal To Provide RelevantInformationA failure to furnish to the employees' designated bar-gaining agent requested information which is relevant tothe negotiation or administration of a collective-bargain-ing agreement or of use in carrying out its statutoryduties and responsibilities may constitute a breach of anemployer's good-faith bargaining obligations under theAct. Detroit Edison Company v. N.L.R.B., 440 U.S. 301,303 (1979); N.L.R.B. v. Acme Industrial Co., 385 U.S.432, 435-436 (1967); N.L.R.B. v. Truitt Mfg. Co., 351U.S. 149, 152 (1956). Information concerning terms andconditions of employment within the bargaining unit ispresumptively relevant and no specific showing of rel-evance is required, but as to areas outside the unit amore restrictive standard of relevance is applied. OhioPower Co., 216 NLRB 987, 991 (1975) (which involvedthe subcontracting of work performable by employeeswithin the appropriate unit). In Connecticut Light andPower Company, 229 NLRB 1032 (1977), a request wasmade for detailed information concerning the subcon-tracting of work. In that case it was stated by the Ad-ministrative Law Judge whose Decision was adopted bythe Board:The issue of relevancy here must ...be deter-mined in the entire context of the Unions' requestand the measure of the Respondent's complianceunder all of the circumstances attending the dispute.In this case the Union requested, as the June 30 meet-ing was ending, copies of all correspondence betweenRespondent and Columbus. It asked for no specific data.It requested no information as to the preliminary studiesthat Steptoe informed them had been conducted by Co-lumbus. Respondent did not thereafter provide the Unionwith the feasibility study which it did not consider to be"correspondence." The General Counsel argues that Re-spondent breached its bargaining obligation by failing toprovide the Union with a copy of the May 28 feasibilitystudy which it contends contains information whichwould have been relevant and useful to the Union withrespect to the negotiation of the decision to subcontractunit work. It is therefore the substance of the feasibilitystudy that the General Counsel argues is relevant anduseful, not the study itself, or as a piece of correspond-ence. The General Counsel argues that Respondent re-fused to disclose the feasibility study because it wished todeprive the Union of bargaining ammunition, i.e., the in-formation disclosed therein. The information containedin that study, however, is not of such an esoteric naturethat its existence would not have occurred to a reason-ably diligent bargaining agent. Thus the reasons of dissat-isfaction with unit work, the noneconomic advantages tosubcontracting, and the underlying financial data sup-porting the conclusions of economic advantages consti-tute information which the Union could easily have ex-plicitly requested had it earnestly desired to engage inbargaining. The General Counsel sets forth severalcogent arguments why such information might havebeen useful to the Union. However, I conclude that the338 SALEM COLLEGEUnion's unresurrected request of June 30 for correspond-ence was abandoned by it during the July 3 bargainingsession as it was jettisoned by the Union along with anyreal desire to negotiate the subcontracting decision. It isrecalled that during that meeting Steptoe discussed botheconomic and noneconomic reasons for subcontractingsuch as Columbus' reputation as a subcontractor and itsmethod of operation. The Union made no request forany underlying data or information upon which Steptoebased his arguments.The General Counsel correctly urges that a unionneed not repeat a request for relevant information towhich it is entitled. De Palma Printing Co., 204 NLRB31, 33 (1973). However, I conclude that the circum-stances of Respondent's failure to comply with theUnion's request herein, i.e., a generalized request quicklyfollowed by a manifestation of a lack of desire to pursuenegotiations, are so mitigating as to preclude a findingthat it breached its bargaining obligations by failing toproduce the entire feasibility study prior to July 7.The General Counsel argues that Respondent failed tosupply the feasibility study to the Union subsequent tothe July 7 union request for "relevant" documents. As Ihave concluded that Respondent satisfied its obligationto provide the Union with an adequate opportunity tobargain concerning its decision to subcontract unit workprior to July 7, I conclude that Respondent was notobliged to negotiate further concerning the decision tosubcontract. There is no allegation that Respondent re-fused to bargain concerning the effects of subcontractingunit work. Indeed, the Union's conduct thereafter indi-cates little desire to negotiate the effects of subcontract-ing, although a formal request was made by the Union tonegotiate the decision and effects of subcontracting.Rather, it appears that the Union clung to the positionthat the parties were still in negotiations for a collective-bargaining agreement and that the unit employees re-mained strikers. The request for "relevant documents"seem to have been directed to the issue of the subcon-tracting decision. The feasibility study is relevant to thatissue, and not clearly relevant to negotiations as to theeffects of subcontracting. I conclude that Steptoe's con-duct in deferring a request for clarification is justified inthe circumstances of this case, particularly when theUnion did not indicate the nature of information that itdesired and when it became increasingly doubtful thatthe Union wanted to discuss the effects of subcontractingas evidenced by long periods of unavailability. The Gen-eral Counsel does not argue that the Union was entitledto information concerning, inter alia, Columbus wagescales, nor the letter from Columbus concerning thehiring of its employees at Salem. That information doesnot appear relevant either to the effects of subcontract-ing or the decision to subcontract. Accordingly, I con-clude that Respondent did not breach its bargaining obli-gations by withholding information relevant to negotia-tions concerning the effects of subcontracting after July7.For the foregoing reasons, I conclude that Respondenthas not violated the Act as alleged in the complaint asamended, and I hereby issue the following recommend-ed:ORDER6The complaint is dismissed in its entirety.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.339